t c memo united_states tax_court jessica solomon petitioner v commissioner of internal revenue respondent docket no filed date jessica solomon pro_se catherine s tyson for respondent memorandum findings_of_fact and opinion marvel judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether petitioner is entitled to a miscellaneous itemized_deduction based on dollar_figure in claimed expenses for findings_of_fact some of the facts have been stipulated we incorporate the stipulated facts into our findings by this reference petitioner resided in missouri when the petition was filed in date petitioner moved from rockford illinois to florissant missouri and found a job in sales with mv marketing inc mv marketing which sold office supplies to businesses petitioner worked for mv marketing from date through date petitioner’s job with mv marketing consisted primarily of visiting businesses in her sales territory and attempting to sell office supplies petitioner also attempted to generate sales through mailings to businesses both within and without her sales territory for example petitioner sent sales flyers to businesses she was familiar with in her hometown of rockford illinois 1all monetary figures have been rounded to the nearest dollar unless otherwise indicated all section references refer to the internal_revenue_code in effect for the year in issue and all rule references refer to the tax_court rules_of_practice and procedure 2during part of her employment with mv marketing petitioner worked part time on or about date petitioner purchased a chevrolet cavalier that she used primarily for her work with mv marketing the vehicle’s odometer reflected big_number miles on the date of purchase and petitioner recorded the vehicle’s mileage at the beginning and end of each workday during her employment with mv marketing petitioner began each workday with a sales meeting at mv marketing’s office in st louis missouri at the meeting petitioner was assigned a sales territory petitioner then spent the rest of her workday visiting businesses in her sales territory and attempting to sell office supplies at the end of each workday petitioner returned to mv marketing’s office for an evening meeting where she turned in her sales figures for the day petitioner was paid solely on commission in she received commission income of dollar_figure from mv marketing mv marketing did not reimburse petitioner for mileage postage or other expenses petitioner’s federal_income_tax return was prepared by h_r block petitioner brought her forms w-2 wage and tax statement for all of the companies she worked for in a sec_3sales territories were typically assigned weekly but would sometimes change during the week if for example the salesperson had exhausted the territory 4petitioner received forms w-2 with respect to her taxable_year from mv marketing omni consumer tax inc and general continued well as a shoebox full of receipts to h_r block and a return preparer at h_r block completed her return it is not clear whether the return preparer made any attempt to distinguish deductible from nondeductible expenses or whether the return preparer simply added up the receipts and deducted the sum as unreimbursed employee business_expenses on her form_1040 u s individual_income_tax_return petitioner claimed dollar_figure in unreimbursed employee business_expenses these expenses consisted of dollar_figure in vehicle expenses on the basis of big_number miles driven for business between june and date and dollar_figure of other business_expenses petitioner also claimed dollar_figure in tax preparation fees after application of the 2-percent floor these expenses totaling dollar_figure generated a deduction amount of dollar_figure on date respondent issued a notice_of_deficiency with respect to petitioner’s federal_income_tax return respondent disallowed all of petitioner’s unreimbursed employee business_expenses and tax preparation fees petitioner timely filed a petition with this court contesting the notice_of_deficiency at trial petitioner submitted only receipts to substantiate the unreimbursed employee business_expenses and tax continued motors preparation fees claimed on her federal_income_tax return petitioner also submitted a mileage log with respect to her use of the chevrolet cavalier from june through date petitioner explained that she kept most of her receipts in the office of a retail store where her then boyfriend worked and that the receipts were lost when authorities seized the store as part of an unrelated investigation opinion i deductions deductions are a matter of legislative grace and the taxpayer generally bears the burden of proving he or she is entitled to the deductions claimed rule a 292_us_435 if the taxpayer produces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s liability and meets certain other requirements sec_7491 shifts the burden to the commissioner with respect to these factual issues petitioner does not assert that sec_7491 shifts the burden to respondent and the record does not permit us to conclude that sec_7491 applies consequently petitioner bears the burden_of_proof with respect to all factual issues sec_162 generally allows a deduction for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business unreimbursed employee business_expenses generally are deductible under sec_162 however such expenses are miscellaneous_itemized_deductions see sec_62 sec_67 and are deductible only to the extent such deductions in the aggregate exceed percent of the taxpayer’s adjusted_gross_income sec_67 alexander v commissioner tcmemo_1995_51 affd 72_f3d_938 1st cir tax preparation fees generally are deductible under sec_212 but also are subject_to the 2-percent floor for miscellaneous_itemized_deductions sec_67 see eg crouch v commissioner tcmemo_1995_289 no deduction is allowed for personal living or family_expenses sec_262 taxpayers must maintain adequate_records to substantiate their claimed deductions sec_6001 112_tc_183 sec_1_6001-1 income_tax regs when a taxpayer establishes that he or she has incurred a deductible expense but is unable to substantiate the exact amount we may estimate the deductible amount the cohan_rule 39_f2d_540 2d cir 85_tc_731 in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite to estimate the amount of an expense however the court must have some basis upon which to make an estimate vanicek v commissioner supra pincite without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in some instances a taxpayer must satisfy strict substantiation requirements to deduct expenses that would otherwise be deductible under sec_162 for example sec_274 provides that no deduction is allowed with respect to inter alia any listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement the amount of the expense or item the time and place of the travel entertainment or expense the business_purpose of the entertainment or expense and the taxpayer’s relationship to the person or persons entertained sec_280f defines listed_property as inter alia any passenger_automobile or any other_property used as a means of transportation sec_274 supersedes the cohan_rule with respect to sec_280f listed_property 50_tc_823 affd 412_f2d_201 2d cir consequently we are precluded from allowing vehicle expenses on the basis of any estimate or approximation or the taxpayer’s uncorroborated testimony id a vehicle expenses as noted above vehicle expenses that are deducted as business_expenses will be disallowed in full unless the taxpayer satisfies strict substantiation requirements sec_274 sec_280f as applicable to vehicle expenses sec_274 requires a taxpayer to substantiate the expenses by adequate_records or other corroborating evidence of the amount of each use ie the mileage the time and place of the use and the business_purpose of the use see fessey v commissioner tcmemo_2010_191 sec_1_274-5t c temporary income_tax regs fed reg date in the absence of adequate_records to substantiate an element of an expense a taxpayer may establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date petitioner kept track of her automobile mileage using a daily mileage log however there are several problems with the mileage log first the mileage log simply notes the odometer reading on petitioner’s car at the beginning and end of each day and includes no information regarding where petitioner drove the purpose of the trip or petitioner’s business relationship to the persons she visited second petitioner included in the mileage log the roughly miles she drove each workday commuting to and from mv marketing’s office finally petitioner conceded that she may have included some personal trips in the mileage log petitioner did not present any evidence at trial such as appointment books calendars or maps of her sales territories to corroborate the bare information contained in the mileage log nor did she testify with any specificity regarding her vehicle expenses in although we do not doubt that petitioner used her chevrolet cavalier for business between june and date we have no choice but to deny in full petitioner’s deduction for mileage expenses for the reasons discussed in the preceding paragraph petitioner’s mileage log does not satisfy the adequate_records requirement of sec_274 petitioner did not present any documentary_evidence to corroborate the mileage log and petitioner’s testimony was not detailed or specific enough to satisfy the requirements of sec_274 and sec_1_274-5t temporary income_tax regs supra moreover we 5it is well established that expenses_incurred in commuting from one’s home to one’s place of employment are nondeductible e g 74_tc_284 6respondent also argues there is no evidence that the mileage log was prepared contemporaneously however we accept as credible petitioner’s testimony that she recorded her mileage at the beginning and end of each day are not permitted to estimate petitioner’s mileage because sec_274 supersedes the cohan_rule consequently petitioner’s deduction for mileage expenses is denied in full b other business_expenses as noted above unreimbursed employee business_expenses generally are deductible under sec_162 subject_to the percent floor of sec_67 however a taxpayer’s failure to seek reimbursement from his or her employer for expenses that were reimbursable under the employer’s reimbursement policy precludes deducting such expenses as unreimbursed employee business_expenses 788_f2d_1406 9th cir affg tcmemo_1984_533 79_tc_1 we accept as credible petitioner’s testimony that mv marketing did not and would not reimburse her for expenses_incurred in her work petitioner deducted other business_expenses of dollar_figure however petitioner presented only limited receipts to substantiate the claimed deductions and some of the records relate to expenses_incurred before petitioner began her employment with mv marketing after eliminating these expenses the record reflects the following expenses date date date date date date date total expense postage business books postage postage postage postage amount dollar_figure petitioner has met her burden of establishing that these expenses were incurred and on the basis of petitioner’s testimony we are satisfied that the expenses were related to petitioner’s job in sales for mv marketing petitioner appears to concede that she cannot substantiate any additional expenses with respect to the remaining claimed expenses ie dollar_figure petitioner has not established that she incurred those expenses nor has she presented any evidence that would allow us to estimate the amounts see cohan v commissioner f 2d pincite consequently respondent’s determination is sustained with respect to the remaining claimed expenses sec_1_274-5t temporary income_tax regs fed reg date allows substantiation by reasonable reconstruction where a taxpayer can show that the absence of records is due to circumstances beyond his or her control such as a fire flood or other_casualty even if we were to assume arguendo that the seizure of petitioner’s records by authorities in an unrelated investigation was a circumstance beyond her control petitioner failed to reconstruct her records through corroborating records or testimony regarding the specific expenses_incurred c tax preparation fees sec_212 allows a deduction for costs incurred in the preparation of a tax_return hughes v commissioner tcmemo_2008_249 however the taxpayer bears the burden of proving that he or she incurred the costs and of maintaining appropriate records to substantiate the deduction see sec_6001 sec_1_6001-1 income_tax regs petitioner deducted tax preparation fees of dollar_figure but did not maintain records to substantiate the deduction instead petitioner submitted receipts for dollar_figure and dollar_figure from h_r block dated november and respectively as well as a voided check for dollar_figure dated date the receipt for dollar_figure and the voided check in the same amount appear to relate to a clothing company that was run by petitioner’s then boyfriend and the receipt for dollar_figure bears the name of another individual moreover the receipts cannot possibly relate to petitioner’s federal_income_tax return because they were issued in date ie before petitioner’s taxable_year had concluded while we are inclined to believe that petitioner incurred some expense to have h_r block prepare her federal_income_tax return petitioner did not substantiate the deduction and there is no evidence in the record that would allow us to 8the voided check appears to have been submitted in order to process the dollar_figure payment it is not clear why petitioner actually filled out and signed the check estimate the amount of the deductible expense consequently respondent’s determination with respect to the tax preparation fees is sustained ii conclusion in summary we conclude that petitioner’s claimed mileage expenses are disallowed in full her other business_expenses are allowable only to the extent of dollar_figure and her tax preparation fees are disallowed in full petitioner’s allowable deductions are less than percent of her adjusted_gross_income which was dollar_figure and therefore petitioner is not entitled to deduct miscellaneous_itemized_deductions we have considered all other arguments raised by the parties and to the extent not discussed above we conclude they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent 9given our conclusion that petitioner’s mileage expenses are disallowed in full and her other business_expenses are allowed only to the extent of dollar_figure petitioner’s claimed deduction for tax preparation fees is something of a moot point indeed even if we were to allow the deduction in full petitioner’s total miscellaneous_itemized_deductions would still be far less than percent of her adjusted_gross_income and thus no deduction for miscellaneous_itemized_deductions would be allowed
